Case 1:20-cv-01168-JDT-cgc Document 11 Filed 12/04/20 Page 1 of 2              PageID 51




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TENNESSEE
                          EASTERN DIVISION


JOHNATHAN WILLIAMS,                          )
                                             )
      Plaintiff,                             )
                                             )
                                             )
VS.                                          )         No. 20-1168-JDT-cgc
                                             )
                                             )
TENNESSEE DEPARTMENT OF                      )
CORRECTION, ET AL.,                          )
                                             )
      Defendants.                            )
                                             )


                      ORDER DISMISSING CASE,
      CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
          AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


      On October 30, 2020, the Court issued an order dismissing Plaintiff Johnathan

Williams’s pro se complaint and granting leave to file an amended complaint. (ECF No.

10.) Williams was warned that if he failed to file an amended complaint within twenty-

one days, the Court would dismiss the case in its entirety, assess a strike pursuant to 28

U.S.C. § 1915(g), and enter judgment. (Id. at PageID 49-50.)

      Williams has not filed an amended complaint, and the time within which to do so

has expired. Therefore, this case is DISMISSED with prejudice in its entirety, and

judgment will be entered in accordance with the October 30, 2020, order dismissing the

original complaint for failure to state a claim on which relief may be granted. Williams is
Case 1:20-cv-01168-JDT-cgc Document 11 Filed 12/04/20 Page 2 of 2                PageID 52




assessed his first strike under § 1915(g). This strike shall take effect when judgment is

entered. See Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64 (2015).

       It is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule of Appellate

Procedure 24(a), that any appeal in this case by Williams would not be taken in good faith.

If Williams nevertheless files a notice of appeal and wishes to pay the $505 appellate filing

fee using the installment procedures of the Prison Litigation Reform Act, 28 U.S.C.

§§ 1915(a)-(b), he also must submit a new in forma pauperis affidavit and a current copy

of his inmate trust account statement for the last six months.

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                   s/ James D. Todd
                                                  JAMES D. TODD
                                                  UNITED STATES DISTRICT JUDGE




                                             2
